Citation Nr: 9934121	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

3.  Whether the claim for service connection for an acquired 
psychiatric disorder is well grounded.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dermatophytosis of 
the feet.

6.  Whether the claim for service connection for 
dermatophytosis is well grounded.

7.  Entitlement to service connection for dermatophytosis.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records show a single 
instance of treatment for acute nasopharyngitis.

3.  Post service medical records are negative for a chronic 
disability related to the veteran's nasal sinuses.  Recent 
medical records, related to his cardiac disability, show a 
chronic sick sinus syndrome; status post pacemaker.

4.  Private medical records, dated in October 1997, show the 
veteran has been under treatment since the 1950's for 
residuals of frozen feet and has been nervous since that 
time.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for sinusitis 
is not well grounded and is denied.  38 U.S.C.A. § 5107 (West 
1991).

2.  New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

4.  New and material evidence has been presented to reopen a 
claim for service connection for dermatophytosis.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.156 (1999).

5.  The claim of entitlement to service connection for 
dermatophytosis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for sinusitis.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had sinusitis during active service, 
whether he currently has a nasal sinus disability, and 
whether there is a link provided by competent medical 
evidence between the two.

A review of the veteran's service medical records indicates 
that he was hospitalized in December 1943 for acute 
nasopharyngitis for twelve days.  The final diagnosis was 
nasopharyngitis, catarrhal, acute, moderate.  These records 
are negative for complaints of, treatment for, or diagnosis 
of sinusitis or any other chronic nasal or nasal sinus 
related disability.  His separation examination, dated in 
November 1945 is likewise negative.

The veteran has contended, in essence, that a diagnosis noted 
in private medical records in March 1996 is in some way 
related to his single episode of nasopharyngitis during 
service.  The diagnosis he refers to was entered in March 
1996 and shows him hospitalized with severe sick sinus 
syndrome with syncope.  The treatment plan was to set him up 
for a dual chamber pacemaker.  Records from May 1996, show a 
history of "sick sinus syndrome".  It was noted that the 
veteran had coronary artery disease, mild mitral 
insufficiency, chronic obstructive pulmonary disease, sick 
sinus syndrome status post pacemaker.  Heart rate and rhythm 
were regular.  Other records, also from May 1996, show the 
veteran doing extremely well, status post pacemaker.  It was 
noted that he had no further syncopal type spells, and he 
previously had rather severe sick sinus syndrome.  The 
diagnosis contained in these reports refers to the veteran's 
heart condition.  There is no indication that this diagnosis 
refers to a "nasal" sinus problem; rather it manifestly 
refers to the sinus rhythm of the heart, subsequently 
corrected by implantation of a pacemaker.  

Remaining post-service medical records are likewise negative 
for complaints of, treatment for, or diagnosis of a chronic 
nasal sinus disorder.  As there is no indication of a chronic 
disorder of this type occurring either during or after the 
veteran's active service, the claim is not well grounded and 
is denied.

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the statement of the case 
and in the above discussion.


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

The veteran's initial claim for service connection for 
"nervousness" was denied by a rating decision of August 
1946.  It was most recently denied by a rating decision of 
September 1993.  In March 1998 the veteran again attempted to 
reopen his claim.  

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim.  If there is such 
evidence, the claim must then be reviewed on the basis of all 
the evidence.

Evidence submitted subsequent to the September 1993 denial 
includes private medical records dated between March 1996 and 
October 1997; the veteran's hearing testimony; and duplicates 
of service, VA, and private medical records already contained 
within the claims folder.  The veteran's hearing testimony 
essentially restated claims which were already of record.  
The medical records, dated prior to March 1996, were 
duplicates of records already contained in the claims folder.

The private medical records dated after March 1996 deal 
primarily with the veteran's heart disease and are therefore, 
for the most part, immaterial to his claim for service 
connection for an acquired psychiatric disorder.  There is, 
however, one item which is both new and material.  This is 
the report of Dr. Primm, dated in October 1997.  Dr. Primm 
stated that he had been treating the veteran since 1956, and 
that the veteran had been referred to him by Dr. Manley.  He 
noted that the veteran had been a nervous type person and 
that he required medication for his nerves.  The Board finds 
that this medical certificate is both new and material.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As the Board has found new and material evidence, a review of 
all the evidence of record must be completed.  A review of 
the veteran's service medical records shows several 
complaints of nervousness while hospitalized for other 
ailments.  Outpatient treatment notes show the veteran 
referred to sick-call for bizarre behavior in the middle of 
the night.  A consultation shows a tentative diagnosis of 
inadequate personality.  The veteran's separation examination 
shows no clinical finding regarding a psychiatric disorder, 
however, he was noted to have given a history of treatment 
for nervousness and complained of still feeling nervous.  

Private medical records of Dr. Manley, dated in September 
1950, show a history of a nervous condition since separation, 
however the veteran's private doctor felt he was unqualified 
to make a diagnosis and suggested the veteran be hospitalized 
for that purpose.  Private medical records of Dr. Primm, 
dated in October 1997, show the veteran receiving treatment 
since 1956, referred by Dr. Manley, and noted to have had a 
nervous condition the entire time; and currently needing 
medication for his nerves.

The Board concludes that the evidence shows the veteran's 
claim is well grounded, as there is evidence of complaints of 
nervousness which began in service and have continued until 
the present day.  The Board finds that further medical 
development, in the form of a psychiatric examination, is 
required.  This is the subject of the remand portion of this 
decision.


3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dermatophytosis.

The veteran's initial claim for service connection for 
dermatophytosis was denied by a rating decision of August 
1946.  It was most recently denied by a rating decision of 
September 1993.  In March 1998 the veteran again attempted to 
reopen his claim.  

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim.  If there is such 
evidence, the claim must then be reviewed on the basis of all 
the evidence.

Evidence submitted subsequent to the September 1993 denial 
includes private medical records dated between March 1996 and 
October 1997; the veteran's hearing testimony; and duplicates 
of service, VA, and private medical records already contained 
within the claims folder.  The veteran's hearing testimony 
essentially restated claims which were already of record.  
The medical records, dated prior to March 1996, were 
duplicates of records already contained in the claims folder.

The private medical records dated after March 1996 deal 
primarily with the veteran's heart disease and are therefore, 
for the most part, immaterial to his claim for service 
connection for dermatophytosis.  The report of Dr. Primm, 
dated in October 1997, is both new and material.  Dr. Primm 
reported that he had been treating the veteran since 1956, 
and that the veteran had been referred to him by Dr. Manley.  
He stated that the veteran had a history of frozen feet while 
stationed in Alaska, and that he was treated inservice for 
residuals.  He reported that he had treated this condition 
off and on for the past 40 years.  He noted that the 
veteran's feet were cold, and diagnosed residuals of frozen 
feet.  The Board concludes that this constitutes new and 
material evidence.

As noted above, VA has a duty to assist only those claimants 
who have established well grounded claims.  Once a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well-grounded, 
the claimant's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  

As the Board has found new and material evidence, a review of 
all the evidence of record must be completed.  A review of 
the veteran's service medical records shows the veteran was 
hospitalized for eleven days in March and April 1945 for 
bilateral dermatophytosis of the feet, cause undetermined, 
vesicular.  Records from February and March 1945 show 
outpatient clinic treatment for blisters of the feet and 
excessive perspiration.  Private medical records from Dr. 
Manley, dated in September 1950, show the veteran with a 
history of a worsening condition of the feet since service.  
He noted that he had treated the veteran at times when the 
condition was so bad he could not walk.  Private medical 
records of Dr. Primm show treatment for a condition of the 
feet from 1956 onwards, subsequent to referral by Dr. Manley.

The Board concludes that the evidence shows the veteran's 
claim is well grounded, as there is evidence of complaints of 
a foot condition which began in service and have continued 
until the present day.  The Board finds that further medical 
development, in the form of a VA examination, is required.  
This is the subject of the remand portion of this decision.


ORDER

Entitlement to service connection for sinusitis is denied.
The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.
The claim of entitlement to service connection for 
dermatophytosis is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
an acquired psychiatric disorder and for dermatophytosis are 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board finds that the veteran should be afforded a VA 
examinations with regard to these disabilities.  Therefore, 
this claim is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric disorders 
examination.  The examiner should review 
the claims folder, to include the service 
medical records and the statements 
provided by the veteran's private 
physicians.  He should be asked to 
provide a professional opinion regarding 
the etiologic relationship, if any, 
between the veteran's inservice 
complaints of nervousness and his current 
diagnosis of anxiety neurosis.

2.  The RO should schedule the veteran 
for an examination of the feet.  The 
examiner should review the claims folder, 
to include the service medical records 
and the statements provided by the 
veteran's private physicians.  He should 
be asked to provide a professional 
regarding the etiologic relationship, if 
any, between the veteran's inservice 
treatment and hospitalization for 
dermatophytosis and any current skin 
disorder of the feet.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for an 
acquired psychiatric disorder.  If the result remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







